DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The Examiner of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Examiner Fozia Hamud. 
1c.	The amendment filed on 18 March 2022 has been entered.  
Claim Status:

1d.	Claims 1, 3-15, 17-21, 23-24 are pending and under consideration. 
Response to Applicants’ amendment and arguments:
2. 	The following objection and rejections are withdrawn in light of Applicants’ amendment and arguments:  
2a.	The objection to the drawings is withdrawn, because the Brief Descriptions of the drawings is amended to refer to shaded ovals in FIG. 6B.
2b.	All of the objections and rejections of cancelled claims are moot. 
2c.	The amendment has overcome the objections of claims 1, 6, 17, 19 and 20. 
2d.	The rejections of claims 10-15 and 17-20 made under 35 U.S.C. 112(b) are withdrawn in view of the amended claims. 
2e.	The rejection of claims 1, 3-15, 17-21 made under 35 U.S.C. 112(a) as failing to comply with the written description requirement, is withdrawn. The amended claims no longer recite “conservative variations thereof”.  

Maintenance of Previous Rejection:
Claim Rejections: 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3a.	Claims 1, 3-15, 17-21 stand rejected and new claim 23 is also rejected under 35 U.S.C. 103 over Junttila et al., “Targeting LGR5+ Cells with an Antibody-Drug Conjugate for the Treatment of Colon Cancer,” Sci. Transl. Med. (November 18, 2015) 7(314):1-11 in view of WO2015/153916, IDS of 10/11/202; WO'916”, published on 10/8/2015) or the same disclosure, US2016/0031984 (“Bionomics US'984”) Pub. Date: 2/4/2016, PTO-892), set forth in the office action of 24 December 2021, pages 15-21.
The instant claims 1, 3-9 encompass an anti-LGR5 antibody-drug conjugate comprising the CDR1-6 sequences of SEQ ID NO:23, 25, 27, 29, 31 and 33 and the drug recites in instant claim 7.
As was set forth in the previous office action, the Junttila et al reference teaches that LGR5 is a cancer stem cell antigen and discloses two antibody drug conjugates comprising antibodies that specifically binds to human LGR5. (Introduction, p. 1, end of col. 1 through beginning to col. 2). The first drug conjugate, (MC-vc-PAB)–MMAE, is a microtubule inhibitor, linked to cysteines that normally form the interchain disulfides of the antibody. The conjugation is made via a protease-labile linker (p. 3, end of col. 1 through beginning of col. 2). The second drug conjugate, NMS818, contains an acetal component connected to anthracycline. Its linker is designed to liberate free drug upon acid-catalyzed hydrolysis. It links to anti-LGR5 via a maleimide addition to an engineered cysteine on the heavy chain of the antibody. With respect to new claim 23, the recited monomethyl auristatin E (MMAE), is taught by Junttila et al, (see page 3, column 1). 
However, Junttila et al. does not teach an anti-LGR5 antibody having amino acid sequences corresponding to any of SEQ ID NO:23, SEQ ID NO:25, SEQ ID NO:27, SEQ ID NO:29, SEQ ID NO:31, or SEQ ID NO:33 as claimed.
WO2015/153916, (published on 10/8/2015, cited on the IDS of 10/11/2022; same as US20160031984 cited by Examiner on 12/24/2021), teaches anti-LGR5 antibodies, (18G7H6A1 and 18G7H6A3). The antibody of ‘916 binds to LGR5 and comprises the heavy and light chain sequences of SEQ ID NO:19/21, which comprise the recited CDR1-6, (see SEQ ID NOs: 19/21 of ‘916 which share 100% to instant SEQ ID NOs: 19/21). The reference teaches that said antibody is used in treating cancer, (see abstract). 
It would have been prima facie obvious before the effective filing date of the claimed invention to modify the antibody drug conjugates of Junttila et al. with the particular anti-LGR5 antibodies of WO'916. It would have been obvious because Bionomics WO'916 teach two anti-LGR5 antibodies with the same CDRs as those recited in instant claim 1: 18G7H6A1 and 18G7H6A3, (see Tables in the previous Office Action; SEQ ID NOs:35, 37, and 39, as they correspond to SEQ ID NOs:23, 25, and 27, respectively, and SEQ ID NOs:41, 43, and 45, as they correspond to SEQ ID NOs:29, 31, and 33 as claimed). 
One of ordinary skill in the art would have been motivated to modify the antibody drug conjugates of Junttila et al. and substitute the antibodies of Bionomics WO'916 in order to provide a more effective and less toxic cancer therapy. One of ordinary skill in the art would have had a reasonable expectation of success in this endeavor because the teachings of WO'916 indicate that the anti-LGR5 antibodies disclosed therein are safe and effective in treating cancer. Thus, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
3b.	Claims 1, 10, and 17-21 are rejected under 35 U.S.C. 103 over WO2015/153916, in view of Hongo et al., US PG-PUB 2013/0336885 12/19/2013; cited on the IDS of 10/11/202). This rejection is on pages 21-23 of the office action of 12/24/2021.
Claims 10 and 17-18, encompasses a method of treating an LGR5-postive cancer comprising administering the anti-LGR5-drug conjugate of claim 1 and further administering additional therapy. 
The WO'916 reference, (US'984) teaches the administration of anti-LGR5 antibody clones, 18G7H6A3 or 18G7H6A1, which comprises the instantly claimed CDRs + chemotherapy. The results induced greater and more durable tumor shrinkage than chemotherapy alone in the treatment of human colon cancer patients (Examples 31 and 32; page 43, [0155], last 3 lines through page 44, [0161], last line). 
The WO'916, (US'984) does not teach the administration of an anti-LGR5 antibody drug conjugate in combination with further additional chemotherapy or radiotherapy. 
Hongo et al. teaches anti-LGR5 antibody immunoconjugates and methods of their use in the treatment of cancer (Abstract). Hongo et al. teaches that “antibodies or immunoconjugates of the invention can also be used in combination with radiation therapy to treat LRG5 positive cancer, (paraphs 30, 34, 0543).
 It would have been prima facie obvious for one of ordinary skill in the art to have substituted the LGR5 antibodies of Bionomics WO'916 or Bionomics US'984, which comprise the CDRs of the instant claims, into the teachings of antibody drug conjugates + radiation therapy of Hongo et al. to arrive at the claimed subject matter (claims 1, 10 and 17-18). One of ordinary skill in the art would have been motivated to make the combination in order to provide a more effective cancer therapy to address treatment-resistant patients. Regarding claims 19-20, the above reasoning applies as to the base claims. Hongo et al. further teaches that “antibodies or immunoconjugates of the invention can be used either alone or in combination with other agents in a therapy. For instance, an antibody or immunoconjugate of the invention may be co-administered with at least one additional therapeutic agent,” (p. 53, col. 1, para. [0542], lines 1-5). Although the particular chemotherapeutic agents of claims 19-20 are not listed, it is submitted that they are obviated in view of this teaching, and in view of the teaching in Hongo et al. at p. 49, col. 1, para. [0501], line 14, that in certain embodiments, an immunoconjugate may comprise an antibody conjugated to a prodrug-activating enzyme, such as cytosine deaminase, “which is useful for converting non-toxic 5-fluorocytosine into the anti-cancer drug, 5-fluorouracil.” This reads on fluorouracil as one of the alternates in Applicant’s Markush groups of claims 19 and 20.
Response to Applicant’s Arguments; Regarding the 103 Rejection:
4a.	Applicant respectfully submits that Junttila relates to a particular anti-LGR5 antibody drug conjugate for the treatment of colon cancer (See e.g., Junttila, (abstract). Applicant states that Reyes I (WO 2015/153916) relates to an anti-LGRG antibody different from the anti-LGR5 antibody disclosed in Junttila. However, Applicant respectfully submits that even if Junttila and Reyes I, (WO'916) could teach an antibody drug conjugate within the scope of the presently presented claims, a point that Applicant does not concede, the high potency of antibody drug conjugates within the scope of the presently presented claims would not have been readily and reasonably predicted from the cited references.
	This argument has been fully considered, but is not deemed persuasive. The WO'916, (or US'984) reference teaches the same anti-LGR5 antibody as claimed in instant claims, and the Junttila et al reference teaches an antibody that binds LGR5, (similar to the recited antibodies) and drug conjugate. Thus, the combined teachings of the cited references teach the antibody drug conjugate within the scope of instant claims.  Furthermore, WO’916 teaches that the anti-LGR5 antibodies with the same sequences as claimed are safe and effective in treating cancer in human colon and breast cancer patients.  In Examples 31 and 32 of WO’916, anti-LGGR5 antibodies 18G7H6A3 or 18G7H6A1 plus chemotherapy induced greater and more durable tumor shrinkage than chemotherapy alone (pages 43-44).  In Examples 35, 36, 41, and 42 of WO’916, the reference teaches that chemotherapy increased survival for human colon cancer patients and human breast cancer patients more than chemotherapy alone (page 45, [0165-0170]; pages 47-48, [0181-1086]).  Lastly, WO’916 also discloses that when given in combination with chemotherapy to human colon cancer patients, antibody 18G7H6A3 induced fewer side effects than a control anti-LGR5 antibody (page 48, [0187-0189]).  Therefore, the high potency of the antibody drug conjugate of the claims is not unexpected.
At the bottom of page 11 of the Response, Applicant submits that secondary considerations, such as unexpected results must be considered to rebut a prima facie case of obviousness because that which would have been surprising to a person of ordinary skill in a particular art would not have been obvious. In re Soni, 54 F.3d 746 (Fed. Cir. 1995). Applicant argues that Junttila discloses an in vitro assay in which an anti-LGR5 antibody conjugated with MMAE, or other drugs, was used to treat various quiescent and actively dividing normal and transformed cell lines (pointing to Table 1 of Junttila). The anti-LGR5 antibody conjugated with MMAE was determined to have IC50s ranging from 220 pM to greater than 100,000 pM with the various cell-lines. Applicant submits that in contrast to Junttila, Example 4 of the instant application describes an in vitro tumor sphere assay in which tumor spheres were derived from a patient with stage IV metastatic colon cancer. The tumor spheres were treated with various concentrations of either: (1) an anti-LGR5 antibody (18G7H6A3) conjugated with monomethyl auristatin E (MMAE); (2) the anti-LGRG antibody conjugated with duocarmycin (DMSA); or (3) a control MOPC antibody. Applicant submits that after 7 days, the levels of tumor sphere inhibition were measured, and an IC50 was determined for each antibody. The anti-LGR5 antibody conjugated with either MMAE or DMSA was remarkedly potent, having an IC50 of 52.5 pM and 28.1 pM, respectively. Applicant respectfully submits that the substantially higher levels of potency for antibody drug conjugates within the scope of the presently presented claims would not have been readily and reasonably predicted from Junttila and WO'916, and demonstrates the non-obviousness of the presently presented claims. In addition, the instant application describes successful in vivo treatment of a xenograft model with an antibody drug conjugate within the scope of the presently presented claims. In particular, Example 5 shows an anti-LGR5 antibody conjugated with MMAE inhibited tumor growth by about at least 37 % at day 42 compared to treatment with a PBS control. See Figures 5A, 5B and 5C. Moreover, treatment with the anti-LGR5 antibody conjugated with MMAE or DMSA was effective to inhibit tumor growth for at least 40 days compared to treatments with conjugated MOPC controls.
These arguments have been fully considered, but are not deemed persuasive.
It is noted that Table 1 of the Junttila et al reference does not pertain to antibody-drug conjugates, but pertains only to the drugs alone (no antibody or antibody-drug conjugates); (see also Junttila page 3, column 2).  Secondly, the results of the instant specification are not unexpected, because although the references may not specifically measure IC50, the Junttila reference teaches that anti-LGR5-NMS818; Anti-LGR5-MMAE conjugates have potent anti-tumor efficacy (see figures 3, 6).  The Junttila et al reference teaches that the anti-LGR5-NMS818 ADC could be more efficient at the elimination of the normal LGR5+ cells than anti-LGR5 vs. MMAE, (see page 7, column 1). Moreover, the WO'916 reference teaches the same anti-LGR5 antibody as recited in instant claims, (SEQ ID NO:19/21). The WO'916 reference teaches that combination of said anti-LGR5 and FOLFIRI, significantly inhibited tumor growth (chemotherapy) drug in colorectal Tumor Growth and pancreatic cancer growth In Vivo, (see Examples 10, 11 and figures 2, 6, 9).  In Examples 31 and 32 of WO’916, anti-LGGR5 antibodies 18G7H6A3 or 18G7H6A1 plus chemotherapy induced greater and more durable tumor shrinkage than chemotherapy alone (pages 43-44).  In Examples 35, 36, 41, and 42 of WO’916, the reference teaches that chemotherapy increased survival for human colon cancer patients and human breast cancer patients more than chemotherapy alone (page 45, [0165-0170]; pages 47-48, [0181-1086]).  

4b. 	At the top of page 13 of the Response, Applicant argues that as indicated above, the high potency of antibody drug conjugates within the scope of the presently presented claims would not have been readily predicted from at least Junttila and WO'916. Applicant submits that Hongo relates to particular anti-LGR5 antibody drug conjugates. See e.g, Hongo at paragraphs [0605]-[0614]. However, Hongo does not teach that the anti-LGR5 antibody drug conjugates would have had a potency greater than that of anti-LGR5 antibody drug conjugates within the scope of the presently presented claims. Therefore, Applicant respectfully submits that the substantially higher levels of potency for antibody drug conjugates within the scope of the presently presented claims would not have been readily and reasonably predicted from Junttila, WO'916 and Hongo. Accordingly, Applicant respectfully submits that Claim 1, 10, and 17-21 are non-obvious over at least Junttila, WO'916 and Hongo and requests that this rejection under 35 U.S.C. § 103 be withdrawn.
	This argument has been fully considered, but it is not deemed persuasive. As set forth above, (4a) the results of the instant specification are not unexpected, because although the references may not specifically measure IC50, the Juntilla reference teaches that anti-LGR5-NMS818; Anti-LGR5-MMAE conjugates have potent anti-tumor efficacy (see figures 3, 6).  The Junttila et al reference teaches that the anti-LGR5-NMS818 ADC could be more efficient at the elimination of the normal LGR5+ cells than anti-LGR5 vs. MMAE. Moreover, Hongo et al. teaches anti-LGR5 antibody immunoconjugates and methods of their use in the treatment of LGR5+ cancer and further teaches administration of the immunoconjugates in combination with other agents in therapy, (see 0542).
Non-statutory double patenting: 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5a.	Claims 1, 3-15, 17-21 are rejected and new claim 23 is also rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 9,546,214, in view of Hongo et al., US PG-PUB 2013/0336885, published on 12/19/2013), see pages 24-26 of the office action of 12/24/2022 for the basis of this rejection.
The patented antibody of US 9,546,214 is a human or humanized anti-LGR5 antibody for the treatment of cancer comprising the amino acid sequences of SEQ ID NOs:23, 25, 27, 29, 31, and 33 (which are 100% identical to the CDRs in instant claim 1). 
Hongo et al. teaches cytotoxic drug-linked moieties conjugated to different anti-LGR5 antibodies and methods of their use in the treatment of cancer (Abstract).  Hongo et al. teaches methods of preparing immunoconjugates by several routes employing organic chemistry reactions, conditions, and reagents known to those skilled in the art, including, e.g., reaction of a nucleophilic group of an antibody with a bivalent linker reagent (p. 49, col. 2, par. [0508]-[0509]).
One skilled in the art would have been motivated to substitute the antibody of claim 1 from the '214 patent into the conjugation methods and overall treatment scheme taught in Hongo et al. to arrive at an antibody drug conjugate comprising an antibody to LGR5 as presently claimed (claim 1) and a method of treating a subject having cancer comprising such an antibody drug conjugate (claim 10) because the '214 patent teaches the advantages of using antibody 18G7H6A3, the CDRs of which correspond to the CDRs as presently claimed. For example, “antibody 18G7H6A3 showed significant anti-tumor activity in vivo compared to PBS and MOPC antibody controls during the course of 4 doses (15 mg/kg, twice weekly).” (See the '214 patent at Example 8, “Inhibition of Cachectic Colorectal Tumor Growth In Vivo by a Humanized Anti-LGR5 Antibody). Thus, the subject matter of instant claims 1-15 and 17-21 would have been obvious to one of ordinary skill in the art before the effective filing date because methods of linking the linker to the drug and conjugating the linked drug to the antibody were disclosed in Hongo et al., and because the sequences of the 6 CDRs of the LGR5 antibody as instantly claimed were available in the art according to claim 1 of US 9,546,214.

5b.	Claims 1, 3-15, 17-21 are rejected and new claim 23 is also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US Patent No. 10,358,500 (reference US 2017/0114145) in view of Hongo et al., US PG-PUB 2013/0336885, published on 12/19/2013), see pages 26-27 of the office action of 12/24/2022 for the basis of this rejection.
The subject matter claimed in the instant application is disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
Claim 1 of US 10,358,500 is directed to a method of treating a subject having an LGR5-expressing cancer selected from a lung cancer, a breast cancer, a colon cancer, a colorectal cancer, and a pancreatic cancer, the method comprising administering an effective amount of a human or humanized antibody or epitope-binding fragment thereof that specifically binds human LGR5, wherein the human or humanized antibody or epitope-binding fragment thereof comprises the amino acid sequences of SEQ ID NOs: 23, 25, 27, 29, 31, and 33 (which are 100% identical to the CDRs in instant claim 1).
The claims are not patentably distinct from each other because instant claims 1-15 and 17-21 are drawn to compositions and methods of using the same antibodies as those covered by the patent. Further, as established above, Hongo et al. teaches cytotoxic drug-linked moieties conjugated to different anti-LGR5 antibodies and methods of their use in the treatment of cancer (Abstract). Hongo et al. teaches methods of preparing immunoconjugates by several routes employing organic chemistry reactions, conditions, and reagents known to those skilled in the art, including, e.g., reaction of a nucleophilic group of an antibody with a bivalent linker reagent (p. 49, col. 2, par. [0508-0509]).
An artisan would have been motivated to substitute the antibody of claim 1 from the '500 patent into the conjugation methods and overall treatment scheme taught in Hongo et al. to arrive at an antibody drug conjugate comprising an antibody to LGR5 as presently claimed (claim 1) and a method of treating a subject having cancer comprising such an antibody drug conjugate (claim 10) because the '500 patent teaches the advantages of using antibody 18G7H6A3, the CDRs of which correspond to the CDRs as presently claimed.
It is noted that the instant application is not a DIV of US 10,358,500 and, therefore, does not receive safe-harbor protection. See MPEP 804.01 and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362 (Fed. Cir. 2008). 

5c.	Claims 1, 3-15, 17-21 are ejected and new claim 23 is also rejected on the ground of nonstatutory double patenting over claim 1 of US Patent No. 10,745,487 (reference US 2019/0100600) in view of Hongo et al., US PG-PUB 2013/0336885, published on 12/19/2013), see pages 28-29 of the office action of 12/24/2022 for the basis of this rejection.
The subject matter claimed in the instant application is disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
Claim 1 of the '487 patent is drawn to a method of treating a subject having cancer comprising administering an effective amount of a humanized monoclonal antibody or an antigen-binding fragment thereof that specifically binds LGR5 in combination with a chemotherapeutic agent to the subject in need thereof, wherein the monoclonal antibody comprises a heavy chain comprising SEQ ID NO:18 and a light chain comprising SEQ ID NO:19. As shown in the alignments in the previous Office Action, it is evident that SEQ ID NO:18 and SEQ ID NO:19 comprise the 6 CDRs set forth in instant claim 1.
The claims are not patentably distinct from each other because instant claims 1-15 and 17-21 are drawn to compositions and methods of using the same antibodies as those covered by the patent. Further, as established above, Hongo et al. teaches cytotoxic drug-linked moieties conjugated to different anti-LGR5 antibodies and methods of their use in the treatment of cancer (Abstract). Hongo et al. teaches methods of preparing immunoconjugates by several routes employing organic chemistry reactions, conditions, and reagents known to those skilled in the art, including, e.g., reaction of a nucleophilic group of an antibody with a bivalent linker reagent (p. 49, col. 2, par. [0508-0509]).
The skilled artisan would have been motivated to substitute the antibody of claim 1 from the '487 patent into the conjugation methods and overall treatment scheme taught in Hongo et al. to arrive at an antibody drug conjugate comprising an antibody to LGR5 as presently claimed (claim 1) and a method of treating a subject having cancer comprising such an antibody drug conjugate (claim 10) because the '487 patent teaches the advantages of using antibody 18G7H6A3, the CDRs of which correspond to the CDRs as presently claimed.
It is noted that the instant application is not a DIV of US 10,745,487 and, therefore, does not receive safe-harbor protection. See MPEP 804.01 and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362 (Fed. Cir. 2008). 

5d.		Claims 1, 3-15, 17-21 are ejected and new claim 23 is also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 72-89 of copending Application No. 16/449,154 (US-20190389964-A1) in view of Hongo et al., US PG-PUB 2013/0336885, published on 12/19/2013), see pages 29-31 of the office action of 12/24/2022 for the basis of this rejection. This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 16/449,154 are drawn to a human or humanized anti-LGR5 antibody comprising the amino acid sequences of SEQ ID NOs: 23, 25, 27, 29, 31, and 33 (which are 100% identical to the CDRs in instant claim 1, also see SEQ ID Nos: 18 and 19 of ‘154). 
Claim 82 of copending Application No. 16/449,154 (earlier filed, 6/21/19, and published 12/26/19) teaches the anti-LGR5 antibody of claim 1 wherein the antibody has the capacity to inhibit the growth of a lung, breast, or pancreatic tumor cell in vivo.
Claim 83 of copending Application No. 16/449,154 teaches the anti-LGRS5 antibody of claim 1 wherein the antibody has the capacity to inhibit the growth of a triple negative breast cancer cell, a colon cancer cell having a mutation in a gene selected from the group consisting of K-Ras, H-Ras, APC, Pl3K, PTEN, p53, STK11, RB1, TP53, FGFR2, VANGL2, and ISCO; or a small cell lung cancer cell in vivo.
Claims 88-89 of copending Application No. 16/449,154 are directed to the antibody of claim 1 wherein the antibody is comprised in a kit with a chemotherapeutic agent, wherein the chemotherapeutic agent is selected from the group consisting of folinic acid, fluorouracil, irinotecan, gemcitabine and nab-paclitaxel.
The claims are not patentably distinct from each other because instant claims 1-15 and 17-21 are drawn to compositions and methods of using the same antibodies as those claimed in the co-pending application. 
Further, as established above, Hongo et al. teaches cytotoxic drug-linked moieties conjugated to different anti-LGR5 antibodies and methods of their use in the treatment of cancer (Abstract). Hongo et al. teaches methods of preparing immunoconjugates by several routes employing organic chemistry reactions, conditions, and reagents known to those skilled in the art, including, e.g., reaction of a nucleophilic group of an antibody with a bivalent linker reagent (p. 49, col. 2, par. [0508]-[0509]).
An artisan would have been motivated to substitute the antibody of claims 83 and 88-89 from the '154 application into the conjugation methods and overall treatment scheme taught in Hongo et al. to arrive at an antibody drug conjugate comprising an antibody to LGR5 as presently claimed (claim 1) and a method of treating a subject having cancer comprising such an antibody drug conjugate (claim 10) because the '154 application teaches the advantages of using antibody 18G7H6A3, the CDRs of which correspond to the CDRs as presently claimed. Thus, the subject matter of instant claims 1-15 and 17-21 would have been obvious to one of ordinary skill in the art before the effective filing date because methods of linking the linker to the drug and conjugating the linked drug to the antibody were disclosed in Hongo et al., and because the sequences of the 6 CDRs of the LGR5 antibody as instantly claimed were available in the art according to Claims 83 and 88-89 of copending Application No. 16/449,154.

Response to Applicant’s Arguments; Regarding the Non-statutory double patenting Rejections:
6.	Applicant argues that claim 1 of US Patent No. 9,546,214 relates to an anti-LGR5 antibody; claims 1-15 of US Patent No. 10,358,500 relate to a method of treating a subject having an LGR5-expressing cancer with an anti-LGR5 antibody; claim 1 of US Patent No. 10,745,487 relates to a method of treating a subject having a cancer with an anti-LGR5 antibody in combination with a chemotherapeutic agent and claims 72-89 filed February 2, 2022 in co-pending U.S. App. No. 16/449,154 relate to an anti-LGR5 antibody. Hongo relates to particular anti-LGR5 antibody drug conjugates. See e.g., Hongo at paragraphs [0605]-[0614]. 
Applicant submits that as described above, anti-LGR5 antibody drug conjugates within the scope of the presently presented claims are significantly more potent than those disclosed in at least Junttila. Applicant respectfully submits that the substantially high levels of potency of antibody drug conjugates within the scope of the presently presented claims would not have been readily and reasonably predicted from the cited claims of the foregoing patents alone, or in view of Hongo. Therefore, the presently presented claims have sufficient non-obviousness over the cited claims. Accordingly, Applicant respectfully requests that these rejections for alleged nonstatutory obviousness-type double patenting of instant Claims 1-15 and 17-21 over Claim 1 of US Patent No. 9,546,214 and Hongo; Claims 1-15 of US Patent No. 10,358,500; Claim 1 of US Patent No. 10,745,487; and Claims 72-89 of copending U.S. App. No. 16/449,154, be withdrawn.
	This argument is fully considered, but is not deemed persuasive. As set forth above, the ‘214, ‘500, and ‘487 patents and ‘154 patent application are directed to claims with the same antibodies as recited in instant claims, i.e. antibodies that comprise the same heavy/light chain and CDR sequences, (see SEQ ID NO:18/19 of the patents).  The Hongo reference teaches an anti-LGR5 antibody conjugated to the drugs recited in instant claims. Thus, one skilled in the art would have been motivated to substitute the antibody of claims of the ‘214, ‘500, ‘487 patents or ‘154 application into the conjugation methods and overall treatment scheme taught in Hongo et al. to arrive at an antibody drug conjugate comprising an antibody to LGR5 as presently claimed (claim 1) and a method of treating a subject having cancer comprising such an antibody drug conjugate (claim 10) because the ‘214, ‘500, ‘487 patents or ‘154 application teaches the advantages of using antibody 18G7H6A3, the CDRs of which correspond to the CDRs as presently claimed.
Thus, the combined teachings of the cited references teach an antibody drug conjugate within the scope of the instant claims.  

New Rejection Necessitated by Applicant’s Amendment:
New matter claims:
Claim Rejections - 35 U.S.C. § 112:
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claim 24 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  
7a.	Claim 24 recites, “—an IC50 less than about 200 pm”, however, said language is new matter and has no support in the instant specification as originally filed.  
The instant specification teaches specific IC50 for the anti-LRG5-drug conjugate, (see table 12). However, the “an IC50 less than about 200 pm” language is not found in the specification as originally filed. This limitation is not expressly asserted, nor does it flow naturally from the specification.  For example, the numerous IC50s reported in Tables 8, 10, 11, and 12 have IC50s less than and greater than 200 pM.  It is not clear where the threshold of “less than about 200 pM” is supported in the specification as it appears to be an arbitrary cut-off value.
Conclusion:
8.	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        12 October 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647